
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


EMPLOYMENT AGREEMENT


--------------------------------------------------------------------------------


        THIS AGREEMENT is dated as of December 20, 2001, and has been entered
into between Equinox Business Credit Corp., a New Jersey corporation
("Equinox"), with its principal offices at 120 Wood Avenue South, Suite 515,
Iselin, New Jersey 08830 (hereinafter, together with its subsidiaries referred
to as the "Employer" or "Company"), and Allen H. Vogel, an individual with a
residence located at 11 Bunker Hill Run, East Brunswick, New Jersey
08816(hereinafter called the "Employee").

        WHEREAS, Employer desires to employ, on the terms and subject to the
conditions set forth herein, the Employee as its President and Chief Executive
Officer; and

        WHEREAS, the Employee desires to be employed by the Employer on the
terms and conditions set forth herein,

        NOW THEREFORE, the Employer and Employee agree as follows:

        1.    EMPLOYMENT:    

        The Employer hereby employs the Employee, and the Employee hereby
accepts such employment, upon the terms and conditions hereinafter set forth.

        2.    TERM:    

        Subject to the provisions of termination as hereinafter provided, the
term of this Agreement shall begin on December 20, 2001, which is the date of
the closing of the Company's credit facility with Foothill Capital, permitting
loans of up to $20,000,000 (the "Commencement Date"), and shall terminate on
December 19, 2004 (being three years after the Commencement Date) (the "Initial
Term"); provided, however, that such term will be automatically renewed for
successive two year periods, unless either Employer or Employee gives notice to
the other of its election not to so renew the term at least 90 days prior to the
end of the then current term. The term of this Agreement is hereinafter
sometimes referred to as the "Employment Period."

        3.    COMPENSATION:    

        (a)  For all services rendered by Employee under this Agreement, the
Employer shall pay the Employee a salary of $185,000 per year (the "Base
Salary").

        Such compensation shall be payable in equal installments in conformity
with the regular payroll of Employer. Commencing January 1, 2003 and for each
year thereafter that this agreement is in effect, Employee's Base Salary will be
increased by the increase, during the prior calendar year, in the Consumer Price
Index applicable to the New York, New York, Metropolitan Region as published by
the Bureau of Labor Statistics of the U.S. Department of Labor (the "Index");
provided, however, that for every $15,000,000 in excess of $20,000,000 of loans
that the Company has committed to fund, pursuant to outstanding credit
facilities, as of December 31 of each year during the Employment Period,
Employee's Base Salary for the next succeeding calendar year shall increase by
$25,000. If the Employer's Board of Directors awards the Employee a
discretionary increase of his salary in any year or Employee's Base Salary
increases as a result of the foregoing proviso, and an increase is due to
Employee as a result of an increase in the Index, the increase attributable to
the increase in the Index will be offset by the amount of the discretionary
salary increase or the increase pursuant to the foregoing proviso received by
the Employee in the prior year.

        (b)  For and with respect to each fiscal year of the Company during the
Employment Period, commencing with the year 2002, Employee shall be entitled to
bonus compensation (the "Bonus") equal to 5% of the Company's earnings before
taxes from operations ("Operating EBT") for such year. Notwithstanding anything
in this Agreement to the contrary: (i) in no event will Employee be paid a

--------------------------------------------------------------------------------


Bonus with respect to any fiscal year during the Employment Period of less than
$20,000; (ii) if the Bonus is being paid with respect to any fiscal year of the
Company during which the Employment Period either commenced or terminated, then
the amount of the Bonus to be paid shall be the amount that would otherwise be
payable pursuant to this Section 3(b), including, without limitation, pursuant
to clause (i) of this paragraph, had the Employment Period commenced prior to
such year or ended after such year multiplied by a fraction the numerator of
which is the number of days comprising the Employment Period during that year
and the denominator of which is 365.

        For purposes of this Agreement, "Operating EBT" for a particular year
shall (A) consist of the Company's earnings before payment of all local, state
and federal income taxes, but after deduction of all expenses for such year
(including, without limitation, all direct out-of-pocket expenses incurred by
EquiFin for the Company's benefit), (B) be determined in accordance with
generally accepted accounting principles ("GAAP"),(C) be consistent with
Company's earnings that are reflected in the audited consolidated financial
statements of EquiFin for such year, and (D)shall be determined after deducting
from the Company's earnings before taxes any and all earnings and gains, or
adding to the Company's earnings before taxes any losses, outside of the
ordinary course of business.    For purposes of the foregoing, any equity
securities that the Company receives with respect to credit facilities it
extends or the proceeds from any such equity securities (other than proceeds
therefrom in connection with the sale of all or a significant portion of the
Company's assets) or any other enhancement fees or other fees that the Company
receives or the proceeds therefrom (other than proceeds therefrom in connection
with the sale of all or a significant portion of the Company's assets) will be
deemed derived from the Company's operations in the ordinary course of business.
Employer will remit payment of any Bonus to which Employee is entitled pursuant
to this Section 3(b) within thirty (30) days of the date Employer's, or the
Employer's parent's, independent auditors complete the financial statements of
the Company or the consolidated financial statements of such parent for the year
with respect to which such bonus is being paid.

        (c)  In consideration of Employee's entering into this Agreement and
providing services to Employer hereunder, Employer is simultaneously herewith
entering into an agreement (the "Stock Agreement")with Employee providing for,
among other things, the issuance to Employee of nineteen percent (19%) of the
Company's issued and outstanding shares of common stock, no par value.

        (d)  If, at any time during the term of this Agreement, (i) the
stockholders, called to elect each of the Company's or EquiFin's Board of
Directors, do not elect individuals as recommended by Coast Capital Partners,
LLC. ("Coast Capital") or Walter M. Craig, Jr. to a majority of the seats on the
Company's or EquiFin's Board of Directors, or (ii) the common stock of the
Company or EquiFin is acquired through a tender offer, contract purchase or
otherwise (a "Transaction") such that at the next meeting of stockholders that
is called to elect the Company's or EquiFin's Board of Directors, Coast Capital,
either directly or through appointees, does not control a majority of the seats
on the Company's or EquiFin's Board of Directors, the Employee shall receive
from the Company a cash payment equal to the greater of (i) 1% of the amount by
which the value of the Transaction exceeds the book value of the entity whose
shares were purchased, as determined in accordance with GAAP as of the end of
the last quarterly period prior to the closing of the Transaction and as
reflected in EquiFin's most recent quarterly report filed with the Securities
and Exchange Commission (such payment hereinafter referred to as the "Net Worth
Payment") or (ii) 2X the average of all forms of the Employee's compensation
from Employer, its subsidiaries and affiliated companies over the last three
(3) years (the "Management Payment"). The Management Payment shall not be paid
in lieu of any other payment required to be paid to Employee hereunder, but in
addition to such payments, and this Agreement shall remain in full force and
effect after such payment. Any Management Payment to be made hereunder shall be
made in cash within a reasonable period of time, but not to exceed sixty
(60) days from the closing date of the Transaction.

2

--------------------------------------------------------------------------------


        4.    DUTIES:    

        The Employee is employed as President and Chief Executive Officer of the
Company. Employee shall report to the Company's Chairman of the Board of
Directors and the Board of Directors of the Company, and shall perform such
duties as are assigned to him by the Chairman and said Board of Directors
consistent with his position. If elected, Employee shall serve as a director of
the Company and EquiFin without being entitled to any compensation in addition
to that set forth in Section 3, and each of the Company and EquiFin agree to
nominate Employee to serve as a member of its Board of Directors throughout the
Employment Period. Upon the termination of the Employment Period unless the
Company and/or EquiFin specifically agrees otherwise, Employee's term as a
director of each such entity shall immediately terminate and Employee shall be
deemed to have tendered his resignation effective as of the last day of the
Employment Period. If requested by either the Company or EquiFin, Employee shall
deliver a separate written resignation as a member of the Board of Directors of
the requesting entity effective as of the end of the Employment Period.

        5.    EXTENT OF SERVICES:    

        During the term of his employment, Employee will devote all of his
business related time to the performance of his services for the Company, and
except as may be specifically permitted by the Board of Directors of the
Company, shall not be engaged in any other business activity during the
Employment Period. Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, it is understood and agreed that Employee has other
business investments, and he shall be entitled to devote up to 10% of his work
related time to such investments so long as the entities or businesses in which
he is investing are not competitive with the business of the Company and so long
as the devotion of such work related time does not materially interfere with the
performance of his duties hereunder.

        6.    VACATION:    

        The Employee shall be entitled each year to a vacation of four weeks,
during which time his compensation shall be paid in full and his fringe benefits
shall not be suspended or diminished.

        7.    FRINGE AND RETIREMENT BENEFITS:    

        Employer shall use reasonable efforts to provide Employee the
opportunity to participate in either the same, or substantially similar, benefit
plans maintained by EquiFin and in effect from time to time with respect to
employees of EquiFin(The "Fringe Benefits"). Employee's Base Salary shall
constitute the compensation on the basis of which the amount of Employee's
benefits under any such plan shall be fixed and determined.

        In addition to the above fringe benefits, Employee shall be entitled to
the following:

          (i)  For the first year of the Employment Period, Employer will
provide Employee with an automobile allowance of $500 per month to cover all
expenses (including, without limitation, all insurance premiums and repairs but
specifically not including gas and tolls for which Employee shall be separately
reimbursed pursuant to Section 8, subject to the terms and conditions contained
therein) associated with Employee's ownership and operation of an automobile in
connection with the business conducted by him. Thereafter, during the Employment
Period, the Company shall provide Employee with an automobile on the account of
the Company for use by Employee in connection with the performance of his duties
hereunder. The Company shall pay or reimburse Employee promptly for all expenses
which Employee may incur in connection with the use, maintenance and repair of
such automobile, including insurance premiums; provided, however, that in no
event will Employer be required to expend more than $500 per month (including,
without limitation, for lease payments, insurance premiums and maintenance and
repair expenses) with respect to an automobile for Employee's use. Upon
termination of the Employment Period, except

3

--------------------------------------------------------------------------------

if the Employment Period is terminated pursuant to Section 9(c) at the request
of the Employee, the Company shall arrange for the assignment to and assumption
by the Employee of the lease thereon, if permitted by its terms; and

        (ii)  Employer shall pay up to $2500 per year to disability and life
insurers designated by Employee to provide life and disability benefits to
Employee. Such amount shall be paid in semi- annual installments on January 1
and July 1 of each year, or in more frequent installments as may be required to
pay the premiums on the life or disability insurance policies designated by
Employee.

        8.    EXPENSES:    

        The Employee shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred on behalf of the Employer, including all
reasonable travel (including, without limitation, out-of-pocket expenses for
gasoline and tolls) and entertainment expenses paid or incurred by Employee in
connection with the performance of his duties, provided that Employee furnishes
the Company with appropriate documentation and receipts reflecting such
expenses.

        9.    TERMINATION:    

        (a)    Death.    If Employee dies during the Employment Period, the
Company shall pay Employee's designated beneficiary (or, in the event of the
death of or failure to designate a beneficiary, Employee's personal
representative) (i) the Base Salary provided for in Section 3(a) above, for the
four calendar week period (the "Four Week Period") following the calendar week
in which Employee dies, at the rate in effect at the time of his death, (ii) any
Base Salary and other benefits earned and accrued (including, without
limitation, all accrued and unused vacation time), and reimbursement for
expenses incurred, prior to the date of death, (iii) the amount of any unpaid
Bonus to which Employee is entitled with respect to the Company's last complete
fiscal year preceding the date of his death (the "Preceding Death Fiscal Year")
and (iv) the amount of the Bonus to which Employee is entitled for the Company's
fiscal year in which he dies (the "Death Fiscal Year"), determined on a pro rata
basis (based upon the number of days during the Death Fiscal Year preceding his
death) in accordance with Section 3(b). The Bonus payments described in clauses
(iii) and (iv) above shall be paid when such Bonus Payments would otherwise have
been required to be paid pursuant to Section 3(b) had Employee not died. The
Employment Period shall be deemed to end as of the date of death, but without
prejudice to any other payments due in respect of Employee's death. No provision
of this Agreement shall limit any of Employee's rights under any plans in which
the Employee was a participant at the time of death.

        (b)    Disability.    If Employee suffers a "Disability" (as hereinafter
defined) and as a result is unable to perform substantially the duties assigned
to him for a period of 90 consecutive or non-consecutive days out of any
consecutive twelve-month period, the Company shall have the right during the
Disability to terminate the employment of the Employee effective 30 days after
notice in writing to the Employee. In the event of termination pursuant to this
Section 10(b), the Employee shall be entitled to receive (i) any Base Salary and
other benefits earned and accrued (including, without limitation, all accrued
and unused vacation time), and reimbursement for expenses incurred, prior to the
date of termination, (ii) regular installments of the Employee's Base Salary for
the eight week period immediately following such termination, (iii) the amount
of any unpaid Bonus to which Employee is entitled with respect to the Company's
last complete fiscal year preceding the date of termination for Disability (the
"Preceding Disability Fiscal Year"), and (iv) the amount of the Bonus to which
Employee is entitled for the Company's fiscal year in which he is terminated for
Disability (the "Disability Fiscal Year"), determined on a pro rata basis in
accordance with Section 3(b)(based upon the number of days during the Disability
Fiscal Year preceding Employee's termination for Disability). The Bonus payments
described in clauses (iii) and (iv) of this Section 9(b) shall be paid when such
Bonus payments would otherwise have been required to be made pursuant to
Section 3(b) had

4

--------------------------------------------------------------------------------


Employee not been terminated for Disability. No provision of this Agreement
shall limit any of Employee's rights under any plans in which the Employee was a
participant at the time of such Disability. During the period of any Disability
prior to termination of the Employee's employment, the Employee shall continue
to receive his Base Salary, reduced by any payments paid to the Employee for the
same period because of disability under any disability or pension plan of the
Company.

        For purposes of this Agreement, "Disability" shall mean the mental or
physical inability of the Employee to materially perform his duties under this
Employment Agreement.

        (c)    Termination for Employee's Breach and Other Causes.    Employer
shall have the right to terminate this Agreement and the employment hereunder if
Employee materially violates his responsibilities under this Agreement and such
violation continues after having received notice of such violation and 30 days
to cure such violation(s) to the satisfaction of Employer's Board of Directors.
Employer may immediately terminate this Agreement upon (i) determination by
Employer's Board of Directors that the Employee has willfully defaulted on a
material obligation of this Agreement or Employee is guilty of gross misconduct
or gross neglect of duties with respect to his employment; (ii) upon
determination by Employer's Board of Directors that there has been a defalcation
of the Employer's funds by Employee; (iii) upon conviction of Employee on a
felony charge or commission of an act of moral turpitude; (iv) upon the
determination by Employer's Board of Directors that the Employee has had
unauthorized discussions of Employer's business activities, or improperly
disclosed trade secrets or confidential information concerning Employer's
business activities or proposed business activities. Upon termination of
employment pursuant to this Section 9(c), Employee shall not be entitled to any
further bonus or other payments pursuant to Section 3 (a), (b)and 3(d).

        (d)    Termination Without Cause.    Notwithstanding anything to the
contrary contained in this Agreement, Employer may terminate Employee's
employment under this Agreement without cause at any time during the Employment
Period that the Company does not have sufficient capital to originate, maintain
and fund at least $10,000,000 in asset based loans (for purposes of such
computation, accounts receivable purchased pursuant to factoring facilities
shall not be included); provided, however, that Employer must give Employee at
least 10 days prior written notice if it intends to terminate Employee's
employment hereunder. If Employee's employment hereunder is terminated pursuant
to this Section 9(d), then Employer will pay to Employee an aggregate amount
equal to one-half of his annual Base Salary, which shall be payable in equal
installments over the six month period immediately following the termination of
his employment in conformity with the regular payroll of Employer as if Employee
were still employed during such period. Employee shall not be entitled to any
other benefit or compensation following termination of his employment pursuant
to this Section 9(d), except such payments, if any, to which employee shall be
entitled pursuant to Section 11(a).

        (e)    Termination for Employer's Breach.    Employee shall have the
right to terminate this Agreement if the Employer materially breaches any of the
provisions hereof and such breach is not cured within thirty (30) days after
Employer receives written notice from Employee thereof.

        10.    CONFIDENTIALITY.    The Employee covenants and agrees that all
proprietary information, knowledge or data of or pertaining to the Company or
its subsidiaries or affiliates (including, without limitation, EquiFin), or
pertaining to any other person, firm, corporation or business organization with
which they or any of them may do business during the Employment Period or any
part thereof and which is not generally known in the relevant trade or industry
(and whether relating to customers, methods, processes, techniques, discoveries,
pricing, marketing or any other matters) shall be kept secret and confidential
at all times during and after the end of the Employment Period and shall not be
used or divulged by him outside the scope of his employment as contemplated by
this Agreement, except (i) as the Board of Directors of the Company may
otherwise expressly authorize in writing, (ii)to the extent such information is
the subject of a legal proceeding in which the Company and/or EquiFin, on the
one hand, and Employee, on the other hand, are adversaries and such information
is being

5

--------------------------------------------------------------------------------


divulged as is reasonably necessary in connection with said proceeding or
(iii) to the extent such information is required to be divulged by law.

        11.    CERTAIN RESTRICTIONS:    

        a)    Non-Competition Subsequent to Employment.    Since the services of
the Employee pursuant to this Agreement are likely to be unique and
extraordinary, the Company will be dependent in large measure upon the Employee
for the organization, development, growth and administration of its business,
and it is anticipated that the Employee will develop personal relationships with
significant customers of the Company and have control of confidential
information concerning the Company's operations, the Employee covenants and
agrees that Employer shall have the option (the "Non-Compete Option") to
restrict Employee's activities for a period of eighteen months immediately after
the Employment Period (the "Non-Compete Period"). Employer shall provide at
least 90 days written notice to Employee prior to the end of the Employment
Period that it is electing to exercise the Non-Compete Option; provided,
however, that if Employee is being terminated pursuant to Section 9(d),then
Employer need only provide Employee with 10 days written notice that it is
electing to exercise the Non-Compete Option; provided, further, however, that if
Employee's employment is terminated pursuant to Section 9(c) or Employee
terminates his employment in breach of this Agreement, then the Employer need
not provide any notice to Employee that it is electing to exercise the
Non-Compete Option and the restrictions on the activities of Employee contained
herein shall be effective without such notice and without the payment of any
"Non-Compete Consideration" (as hereinafter defined). Subject to the immediately
preceding proviso, if Employer exercises the Non-Compete Option, Employee shall
be entitled to be paid an amount (the "Non-Compete Consideration") equal to
one-half of his then annual Base Salary (i.e. six months' of salary) plus
one-twelfth of his then annual Base Salary (i.e. one month's salary) for each
month Employee has performed services for Employer during the Employment Period,
subject to a cap of one hundred fifty percent (150%) of this then annual salary
(i.e. eighteen months salary),which shall be payable in equal installments
immediately following the termination of his employment in conformity with the
regular payroll of Employer as if Employee were still employed during such
period (for purposes of clarification, if Employee is entitled to Non-Compete
Consideration equal to 12 months of salary, he will be paid his salary for
12 months following the end of the Employment Period rather than paid 12 months
of salary over the 18 month Non-Compete Period) (the period during which said
payments are paid is hereinafter referred to as the "Payout Period"); provided,
however, that any amounts paid to Employee pursuant to Section 9(d) shall be
deemed to be payments of Non-Compete Consideration and shall accordingly reduce
the amount of additional payments required to be made to Employee pursuant to
this Section 11(a). During the Payout Period, the Company will pay the costs of
continuing Employee's and his family's health benefits under the Company's group
health insurance plan, if any, under COBRA and will continue to pay the costs
related to maintaining a car for Employee pursuant to Section 7 and life and
disability insurance pursuant to clause (ii) of Section 7. In the event Employee
is terminated pursuant to Section 9(c) or Employer exercises the Non-Compete
Option, then during the Non-Compete Period, the Employee shall not, directly or
indirectly, (A) engage in any activity which is in competition with the Business
in the eastern United States, (B) be financially interested in, or represent or
render any advice or services to, any other business which (x) is operated in
the eastern United States and (y) is competitive with or operates a business
similar to the Business. "Business" shall mean (i) the extending of asset based
loans or otherwise acting as a lender under credit facilities or providing for
other credit accommodations, including factoring facilities, providing for loans
or the purchase of accounts receivable, in amounts, with respect to any borrower
or group of related borrowers, of at least $500,000 and not more than the
"Weighted Average of Outstanding Loans," and (ii) any other business activities
in which the Company is engaged at the end of the Employment Period. For
purposes of this Agreement, the term "Weighted Average of Outstanding Loans"
shall mean the weighted average of the outstanding balances of loans that
Employer has funded or accounts receivable that the Employer has purchased
pursuant to credit or factoring facilities that it

6

--------------------------------------------------------------------------------


has entered into and that are continuing in effect as of the end of the
Employment Period. Employee acknowledges that the temporal and geographic
limitations imposed herein on his post-employment activities are necessary and
reasonable in order to protect the Company in the conduct of its business and
while in effect will not preclude Employee from earning a living.
Notwithstanding the foregoing or anything else to the contrary contained herein,
if during the Non-Compete Period Employee introduces the Company or EquiFin to
any potential borrower with whom the Company or EquiFin, or any of its officers,
directors or employees did not have a prior relationship and the Company or
EquiFin close a loan, factoring or other credit facility with such borrower,
then Employee shall be entitled to a broker fee with respect to such transaction
that is standard and customary.

        b)    Other Restrictions on Certain Activities During and After
Employment.    During the Employment Period until the later of (i) the
Non-Compete Period or (ii) the "Extension Period" (as hereinafter defined),
Employee shall not induce, invite, solicit or attempt to induce, invite or
solicit any person who shall have been an employee of the Company or any of its
affiliates (including, without limitation, EquiFin) at the time of termination
of the Employment Period or during any part of the period of one year prior to
such date to leave the employ of the Company or any of its affiliates or to
become interested in or in any way connected with a business similar to that of
the Company or any of its affiliates, or employ or attempt to employ any such
employee of the Company or any of its affiliates. Notwithstanding anything to
the contrary contained in this Agreement, in the event Employer is not
exercising the Non-Compete Option (or otherwise deemed exercising the
Non-Compete Option in the event Employee's employment was terminated pursuant to
Section 9(c) or in breach of this Agreement), then Employer shall have the
right, upon written notice to Employee (the "Extension Notice") within the
30 day period following the end of the Employment Period, to elect to continue
the restrictions on Employee's employing current and former employees of the
Company contained in this Section 11(b) for a period of up to six months. The
Extension Notice shall specify the number of months that Employer is electing to
extend the foregoing restrictions, and Employer shall continue to pay
installments of Employee's Base Salary (as in effect on the last day of the
Employment Period), for said number of months as if Employee were still employed
by the Company during such period.

        In addition to any other restrictions on Employee's activities, Employee
shall not, during the Employment Period, directly or indirectly, except with the
written consent of Company, engage in any business (whether alone or as a
consultant, officer, director, owner, employee, partner or other active or
passive participant) with or for, be financially interested in, or represent or
otherwise render assistance or services to any person or entity who or which
competes or intends to compete, or who or which is affiliated (by reason of
common control, ownership or otherwise) with any other person or entity who or
which competes or intends to compete, directly or indirectly, with the business
then conducted by the Company or any of its affiliates. Notwithstanding the
foregoing, Employee shall not be precluded from the ownership, directly or
indirectly, solely as an investment, of securities of any entity which are
traded on any national securities exchange or NASDAQ, if Employee (A) is not a
controlling person of, or a member of a group which controls, such entity and
(B) does not, directly or indirectly, own 5% or more of any class of securities
of such entity.

        12.    INJUNCTION:    

        Notwithstanding any other provisions of this Agreement, Employee
acknowledges and agrees that in the event of a violation or threatened violation
of any of the provisions of Sections 10 or 11, Employer shall have no adequate
remedy at law and shall therefore be entitled to enforce each such provision by
temporary or permanent injunctive or mandatory relief obtained in any court of
competent jurisdiction, without the necessity of proving damage, without posting
bond or other security, and without prejudice to any other remedies that may be
available at law or in equity.

        If any restriction contained in Sections 10 or 11 is found to be
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have

7

--------------------------------------------------------------------------------


the right to reduce such extent, duration, scope or other provision and in its
reduced form any such restriction shall thereafter be enforceable as
contemplated hereby.

        13.    INDEMNIFICATION:    

        Subject to the exclusions set forth in the next succeeding paragraph
hereof and prohibition or limitation by applicable state or Federal laws now or
hereinafter in effect, the Company agrees to hold harmless and indemnify
Employee, his heirs, successors and estate:

Against any and all expenses (including reasonable attorneys' fees and the costs
of investigation), judgements, fines and amounts paid in settlement actually and
reasonably incurred by Employee, his heirs, successors and estate in connection
with any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (including an action by or in
the right of the Company) to which Employee is, was or at any time becomes, or
his heirs, successors and estate are, were, or at any time become, a party, or
is threatened to be made a party, by reason of the fact that Employee, was an
officer, employee or agent of the Company, or was serving at the request of the
Company as an officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interest of
the Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.

        Notwithstanding anything to the contrary contained in this Agreement, no
indemnity pursuant to this Section 13 shall be paid by the Company:

a)In respect of the amount of such losses for which Employee is indemnified
pursuant to any D & O Insurance purchased and maintained by the Company;

b)In respect to remuneration paid to Employee if it shall be determined by a
final judgement or other final adjudication that such remuneration was in
violation of law;

c)On account of any suit in which judgement is rendered against Employee for an
accounting of profits made from the purchase or sale by Employee of securities
of the Company or any of its affiliates (including, without limitation, EquiFin)
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and its amendments or similar provisions of any federal, state or local
statutory law;

d)For any breach of Employee's duty of loyalty to the Company or its
stockholders;

e)For acts or omissions of Employee not in good faith or which involves
intentional misconduct or a knowing violation of law;

f)For any transaction from which Employee derived improper personal benefit;

g)For any unlawful payment of dividends or unlawful stock purchase or redemption
as provided pursuant to the state statute;

h)With respect to any claim, issue or matter as to which Employee shall have
been adjudged to be liable to the Company, unless and to the extent that a court
of competent jurisdiction deems Employee to be entitled to indemnification
despite such adjudication of liability; or

i)If a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

        Promptly after receipt by Employee of notice of the commencement of any
action, suit or proceeding, Employee will, if a claim in respect thereof is to
be made against the Company under this

8

--------------------------------------------------------------------------------


Agreement, notify the Company of such commencement. With respect to any such
action, suit or proceeding as to which Employee notifies the Company of its
commencement:

e)The Company will be entitled to participate in it at its own expense;

f)To the extent that it may wish, the Company jointly with any other
indemnifying party similarly notified will be entitled to assume the defense of
it. After notice from the Company to Employee of its election so to assume the
defense of it, the Company will not be liable to Employee under this Agreement
for any legal or other expenses subsequently incurred by Employee in connection
with the defense thereof. Employee shall have the right to employ his counsel in
such action, suit or proceeding but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Employee unless (i) the employment of counsel by
Employee has been authorized by the Company; (ii) the Company shall not in fact
have employed counsel to assume the defense of such action; or (iii) Employee
shall have reasonably concluded, after consultation with legal counsel to
Employee, that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable, in each of which cases the fees and
expenses of one additional counsel shall be at the expense of the Company.

g)The Company shall not be liable to indemnify Employee under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent.

        Employee agrees that he will reimburse the Company for all reasonable
expenses paid by the Company in defending any civil or criminal action, suit or
proceeding against him in the event and only to the extent that it shall be
ultimately determined that he is not entitled to be indemnified by the Company
for such expenses under the provisions of the state statute, the Company's
Certificate of Incorporation and By-laws, this Agreement or otherwise.

        14.    OPTIONS TO PURCHASES COMMON STOCK:    

        Employee shall be entitled to distribute to employees of the Company
designated by him (each such employee, a "Designated Employee"), up to 50,000
common stock purchase options (the "Options"), each entitling the holder to
purchase one share of EquiFin's common stock at a purchase price equal to the
"then current market price" (as hereinafter defined) of EquiFin's common stock
on the date Employee informs the Company in writing of the award of such
options. Each Option shall have a term of five years from the date of its award
to the Employee. The Options granted to a Designated Employee shall not be
immediately exercisable; one-third of such options shall become exercisable on
the first anniversary of the date of grant, with another one-third of such
options becoming exercisable on each of the second and third anniversaries of
the date of grant. The Options will not be intended to qualify as Incentive
Stock Options as defined in Section 422 of the Internal Revenue Code of 1986, as
amended. The Options will have such other terms and provisions as are
customarily contained in other non-qualified options granted by EquiFin to its
employees. For purposes of this Agreement, the term "then current market price"
shall mean as of the date of measurement, the average of the daily per share
closing prices of EquiFin's common stock for the 20 consecutive trading days
immediately preceding such date. The closing price for each day shall be the
last price regular way or, in case no such reported sale takes place on such
day, the average of the last reported bid and asked prices regular way, in
either case on the principal national securities exchange on which such common
stock is admitted to trading or listed, or if not listed or admitted to trading
on such an exchange, the average of the closing bid and asked prices as reported
by NASDAQ, or other similar organization if NASDAQ is no longer reporting such
information, or if not so available, the fair market price as determined by the
Board of Directors of EquiFin.

9

--------------------------------------------------------------------------------


        15.    MISCELLANEOUS PROVISIONS:    

        (a)    Notice and Communication.    Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Paragraph prior to
5:00 p.m. (New York City time) on a business day, (ii) the business day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified herein later that
5:00 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the business day following the date of mailing,
if sent by nationally recognized overnight courier service, (iv) the fifth
business day after being mailed by first class registered or certified mail,
postage prepaid addressed in accordance with this Section 15 (a) to the party to
whom such notice is intended to be delivered or (v) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be a follows:

If to the Company:

1011 Highway 71
Spring Lake, New Jersey 07762
Attention: Walter M. Craig, Jr., President
Fax No. 732-282-1811

If to Employee:

Allen H. Vogel
11 Bunker Hill Run
East Brunswick, New Jersey 08816
Fax No. 732-238-2491

        (b)    Entire Agreement.    All prior agreements and understandings
between the parties with respect to the subject matter of this Agreement are
superseded by this Agreement, and this Agreement, together with the Stock
Agreement, constitutes the entire understanding between the parties with respect
to employment of the Employee by Employer. This Agreement may not be modified,
amended, changed or discharged, except by a writing signed by the parties hereto
and then only to the extent therein set forth.

        (c)    Non-Delegation, Etc.    Neither party may assign any rights under
this Agreement; provided, however, that upon the sale of all or substantially
all of the assets, business and goodwill of the Company, or upon the merger of
the Company into or consolidation thereof with another corporation, this
Agreement shall bind and inure to the benefit of both the Employee and the
acquiring, succeeding or surviving corporation or other entity or individual, as
the case may be.

        (d)    Waiver.    No waiver of any breach of this Agreement or of any
objection to any act or omission connected herewith shall be implied or claimed
by any party, or be deemed to constitute a consent to any continuation of such
breach, act or omission, unless in a writing signed by the party against whom
enforcement of such waiver or consent is sought, and then only to the extent
therein set forth.

        (e)    Section Headings.    The section headings of this Agreement are
solely for the purpose of convenience and shall neither be deemed a part of this
Agreement nor used in any interpretation thereof.

        (f)    Governing Law.    This Agreement and the relationship of the
parties shall be governed by, and construed in accordance with, the laws of the
State of New Jersey; without giving effect to conflict of law principles.

10

--------------------------------------------------------------------------------


        (g)    Prior Employment.    Employee represents to Employer that
Employee is not a party to or bound by any agreement, understanding or
restriction relating to his employment. Employee expressly represents,
undertakes and agrees that he has not done and will not do anything in
furtherance of this Agreement or his duties hereunder that will violate any
obligations he may have to any prior employer (or will impose upon Employer any
liability to any prior employer) and that he has complied with all requirements
of notice applicable to the termination of any prior employment or agreement
before he commences his employment under this Agreement.

        (h)    Severability.    If any provision of this Agreement or part
thereof, is held to be unenforceable, the remainder of such provision and this
Agreement, as the case may be, shall nevertheless remain in full force and
effect.

        (i)    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of Employee, the Company, and the Company's successors and
assigns.

        (j)    Cooperation in Connection with Obtaining Key Man Life
Insurance.    If the Company, in its discretion, elects to obtain "Key Man" life
insurance with respect to Employee, which insures Employee's life and names the
Company as beneficiary, Employee shall cooperate with the Company in obtaining
said insurance. Without limiting the generality of the foregoing, Employee
agrees to submit to such medical examinations, and take such other reasonable
actions at the Company's expense, as may be reasonably requested by the Company
in obtaining such insurance.

        (k)    Arbitration.    Any controversy or claim arising out of or
relating to this Agreement, the Stock Agreement and the subject matter addressed
herein and therein (or otherwise arising with respect to Employee's current or
future employment relationship with the Company) shall be settled by arbitration
before a single arbitrator and administered by the American Arbitration
Association, located in Newark, New Jersey, in accordance with the rules
thereof.

        (l)    Counterparts.    This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto execute this Agreement and intend
to be hereby bound, effective as of the date first above written.

  EQUINOX BUSINESS CREDIT CORP.               By:      

--------------------------------------------------------------------------------

  Name:     Title:                

--------------------------------------------------------------------------------

Allen H. Vogel

        The undersigned, being a principal owner of the Company, to induce Allen
H. Vogel to enter into the above agreement, hereby unconditionally guarantees
the payment of one-half the annual Base Salary pursuant to Section 9(d) of said
agreement and agrees that this guaranty (i) is a guaranty of payment and not of
collection and (ii) will be unaffected by any modification, extension or other
change to said agreement. In addition, the undersigned specifically agrees to
the terms and provisions of Sections 4 and 14 as they relate to the undersigned.

  EQUIFIN, INC.               By:      

--------------------------------------------------------------------------------

  Name:     Title:  

12

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
